Title: From George Washington to William Heath, 16 January 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 16th 1781
                        
                        I have received Your favor of last Evening.I cannot by the Intelligences I have had from Jersey, beleive the
                            Enemy are preparing to make a Movement in that Quarter—however I could wish to have the truth ascertained.
                        Col. Hay informs me there are at least two Hundred Barrels of Flour, at the Landings near Poughkeepsie—The
                            present favorable weather urges strongly the necessity of having it thrown into the Garrison before the River closes.
                        I have nothing new from Trenton but that the two Spies are actually executed. I am with great regard Dear Sir
                            Your very Hble Servant
                        
                            Go: Washington
                        
                    